Citation Nr: 1014566	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  08-01 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for multiple sclerosis 
(MS).

2.  Entitlement to service connection for MS.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from July 1966 to February 
1973.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The issue of entitlement to service connection for MS is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The July 1974 RO rating decision that denied a claim of 
entitlement to service connection for MS was not appealed and 
is final.

3.  The evidence received since that July 1974 decision 
includes evidence that is neither cumulative nor redundant, 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for MS and raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for MS.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition of the claim to 
reopen a claim for service connection for MS, the Board finds 
that failure to discuss VCAA compliance will result in 
harmless error to the Veteran.

Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 20.302, 20.1103 (2009).  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2009).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision." Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curium) (holding that the "presumption of credibility" 
doctrine continues to be precedent).

A July 1974 rating decision denied service connection for MS 
on the basis that physical examination did not yield a 
definitive diagnosis of MS, although a psychiatric or 
neurologic basis were ruled out.  

The Veteran did not initiate an appeal of this determination.  
As such, that decision is final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 
20.1103.

The evidence in the claims file at the time of the July 1974 
rating decision included service treatment records (STRs), 
and May 1974 VA psychiatric and neurologic examination 
reports.  STRs dated in May 1965 include findings suggestive 
of brachial plexus neuritis.  It was indicated that there was 
a history of similar symptoms in the past, as possible MS was 
noted.  STR include several compaints of paresthesia of the 
lower half of the Veteran's body, and if incoordination in 
the upper body.  A March 1968 treatment note suggested 
dymyelinating disease.  Additional studies suggested a 
possible cerebullar spinal lesion.  indicate After the 
neurological evaluation, the examiner could not present a 
definitive diagnosis of MS, and requested to be able to 
review the Veteran's treatment records since his history was 
suggestive of MS.  The records showed that a definitive 
diagnosis had not been made during treatment in 1972, and as 
such the VA examiner continued his original statement that he 
could not provide a definitive diagnosis of MS, though he 
ruled out a psychiatric disorder and a neurological disorder.

Evidence added to the claims file after the July 1974 rating 
decision included private treatment records and VA treatment 
records.  Records from private physician K.M. in August 2005 
noted that the Veteran had a difficult to diagnose case of 
demyelinating disease of the central nervous system, with a 
working diagnosis of probable MS.  A March 2006 VA treatment 
record noted a medical history of MS which was progressing 
fairly rapidly with lower extremity weakness and drooping 
left eye with muscle spasms.  The MS was being treated with 
steroid injections.  Records from private physician D.L.E. 
include a notation of a diagnosis of MS in June 2006.  
Additionally, in June 2006 Dr. D.L.E. submitted a letter to 
the VA stating that the Veteran had a current diagnosis of 
MS, and that when the Veteran was diagnosed with optic 
neuritis during service that it was the beginning of his MS, 
followed by a waxing and waning pattern over the next several 
years, and which became aggressive "a short while ago."  

This evidence is "new" in that it was not previously before 
agency decision makers at the time of the July 1974 decision, 
and is not cumulative or duplicative of evidence previously 
considered.  As all evidence submitted is presumed credible 
for the purposes of reopening a claim, March 2006 and June 
2006 records providing a diagnosis of MS are "material" 
evidence, as they constitutes evidence which, alone or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, i.e., 
establishing a definitive diagnosis of MS.  Consequently, 
this evidence raises a reasonable possibility of 
substantiating the Veteran's claim for service connection for 
MS.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
DM, are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service 
connection for MS has been received, to this limited extent, 
the appeal is allowed.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by 
the United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this appeal.

It appears the Veteran initially filed a claim for service 
connection for MS in November 1973.  Service treatment 
records showed that in May 1965 the Veteran complained of 
incoordination of his right arm.  A neurological examination 
was normal but it was noted there were findings suggestive of 
brachial plexus neuritis.  In May 1965 he complained of the 
loss of coordination of the left arm and three fingers of the 
right hand.  The possibility of a demyelinating disease was 
ruled out and the questionable diagnosis of hysteria was 
rendered.  In November 1972 he was re-evaluated for a 
demyelinating disease.  A history given at that time noted 
that in 1960 he developed left facial weakness and diplopia 
with loss of coordination that resolved after six weeks; in 
1965 he had a loss of coordination and strength in both legs 
for two weeks; in 1968 he had a general heavy clumsy feeling 
throughout the body for six weeks; in 1969 he developed a 
tightness across the chest and numbness in the arms and legs.  
He was noted to have a probable demyelinating disease.  He 
was asymptomatic between 1969 and 1972.  

On his July 1965 induction examination it was noted the 
Veteran had a diagnosis of MS when he was 19-years old, but 
that the "diagnosis was not proven by civilian of Army 
doctors."  On his January 1973 discharge examination it was 
noted that he was diagnosed with possible MS at the Valley 
Forge General Hospital in June 1968.  

A June 2005 record from Dr. K.M. noted the Veteran had an 
abnormal MRI, a history with concern for a demyelinating 
process, coagulation deficiencies, muscle pains and joint 
aches which resulted in the physician's "dilemma in 
diagnosing his problems."  His MRI was noted to be 
consistent with MS, and his visual evoked potential that 
could also be consistent with MS.  The physician suggested a 
spinal tap.  An August 2005 letter from Dr. K.M. noted the 
Veteran had a normal EEG, his MRI showed an arachnoid cyst, 
but his visual evoked potentials with showed preserved wave 
form, but minimally delayed latency and his brainstem 
auditory evoked potential that showed preserved wave for but 
prolonged latency.  The latter two were consistent with a 
positive evoked potential that are used in diagnosing MS.  He 
was also noted to have had three episodes of what could be 
consistent with demyelinating disease.  In August 2005 Dr. 
K.M. noted the Veteran had a difficult to diagnose case of 
demyelinating disease of the central nervous system, with a 
working diagnosis of probable MS.  

As noted above, in June 2006 Dr. D.L.E. submitted a letter to 
the VA stating that the Veteran had a current diagnosis of 
MS, and that when the Veteran was diagnosed with optic 
neuritis during service that it was the beginning of his MS, 
followed by a waxing and waning pattern over the next several 
years, and which became aggressive "a short while ago."  
Though records contained in the claims file show that in June 
2006 Dr. D.L.E. provided a diagnosis of MS, the claims file 
does not contain testing or an explanation of this diagnosis 
after the doctor of osteopathy (Dr. K.M.) that Dr. D.L.E. 
referred the Veteran to for testing, only reported a probable 
diagnosis of MS.  Additional records from Dr. D.L.E. and Dr. 
K.M. should be requested and the Veteran should be scheduled 
for a VA examination.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
treated the Veteran for his MS or 
demyelinating disease since separation 
from service or prior to service.  After 
the Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative should be notified of 
unsuccessful efforts in this regard, in 
order to allow her the opportunity to 
obtain and submit those records for VA 
review.

2.  Thereafter, the Veteran should be 
scheduled for a VA medical examination.  
All indicated tests and studies are to be 
performed.  Prior to the examination the 
claims file must be made available to the 
neurologist for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Based on a 
review of the record and an examination of 
the Veteran the physician should determine 
if the Veteran has a diagnosis of MS and 
should offer an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that the Veteran's 
MS manifested in service or within the 
seven year presumptive period after 
discharge.  The physician should include 
an opinion as to whether it is at least as 
likely as not that the weakness, numbness 
and loss of vision that the appellant 
described experiencing in service 
represented the prodromal signs of his 
later diagnosed multiple sclerosis.  

If the examiner determines that the 
Veteran's symptoms of MS manifested within 
the presumptive period, the examiner is 
requested to describe the nature and 
severity of all symptoms identified; 
specifically the neurological and visual 
symptoms.

Additionally, the physician should address 
whether it is likely that the Veteran had 
MS or prodromal signs of MS prior to 
active service and whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that his 
MS/demyelinating disease was aggravated 
(beyond the natural progress of a disease) 
by/during service.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


